Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Cameron Tousi (#43,197) on March 11, 2021.

The application has been amended as follows: 
Claim 2 has been canceled.
In claim 3, line 1, “2” has been replaced with - -1- -.
In claim 4, line 1, “2” has been replaced with - -1- -.

Claim 1 has been amended as follows.
1. (Twice Amended) A mobile device holding means for holding a mobile device on a mode of transportation, comprising:
a frame comprising a first end and a second end;
the first end comprising securing means for maintaining the mobile device in a substantially stationary position with respect to the mode of transportation;
the second end comprising a mobile device fastening means, said mobile device fastening means comprising:
a first element comprising a first portion of the second end;
a second element comprising a second portion of the second end; and

the attachment element is disposed to permit placement of a mobile device between the first element and the second element, and is further disposed to permit the mobile device to be held in a substantially locked position between the first element and the second element, and further wherein the fastening means comprises a plurality of deforming means disposed to deform to open, accept, and retain the mobile device in a substantially immobile manner[.]; and  the mode of transportation includes a pocket of a seat thereon disposed to hold written documents, and wherein the securing means contacts said pocket.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach wherein the mobile device holding means further having the mode of transportation including a pocket of a seat and wherein a securing means contacts the pocket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652